Exhibit 12 General Electric Capital Services, Inc. and consolidated affiliates Computation of Ratio of Earnings to Fixed Charges and Computation of Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends Nine months ended September 30, 2009 (Unaudited) Ratio of earnings to combined Ratio of fixed charges earnings to and preferred fixed charges stock dividends (Dollars in millions) Earnings(a) $ (1,657) $ (1,657) Plus: Interest included in expense(b) 13,717 13,717 One-third of rental expense(c) 209 209 Adjusted “earnings”(d) $ 12,269 $ 12,269 Fixed Charges: Interest included in expense(b) $ 13,717 $ 13,717 Interest capitalized 30 30 One-third of rental expense(c) 209 209 Total fixed charges $ 13,956 $ 13,956 Ratio of earnings to fixed charges 0.88 Preferred stock dividend requirements $ – Ratio of earnings before provision for income taxes to earnings from continuing operations (0.91) Preferred stock dividend factor on pre-tax basis – Fixed charges $ 13,956 Total fixed charges and preferred stock dividend requirements $ 13,956 Ratio of earnings to combined fixed charges and preferred stock dividends 0.88 (a) Earnings before income taxes, noncontrolling interests, discontinued operations and undistributed earnings of equity investees. (b) Included interest on tax deficiencies. (c) Considered to be representative of interest factor in rental expense. (d) In accordance with Item 503 of SEC Regulation S-K, we are required to disclose the amount of earnings needed to achieve a one-to-one ratio of earnings to fixed charges. As of September 30, 2009, this amount was $1,687 million.
